MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00501-CV

Renee Bayliss, Appellant                   Appealed from County Civil Court at
                                           Law No. 2 of Harris County. (Tr. Ct.
v.                                         No. 1062489). Opinion delivered Per
                                           Curiam.
Crescent City Apartments, Appellee


TO THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY,
GREETINGS:

       Before our Court of Appeals on August 28, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 1, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Renee Bayliss and all other Occupants.


      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, November
9, 2015.